United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 00-3193WM
                                  _____________

United States of America,              *
                                       *
            Appellee,                  * On Appeal from the United States
                                       * District Court for the
      v.                               * Western District of Missouri.
                                       *
Ulises G. Pomel, also known as Ulises * [Not To Be Published]
Pomiel-Garcia, also known as Ulises G. *
Pomiel-Garcia,                         *
                                       *
            Appellant.                 *
                                  ___________

                            Submitted: June 27, 2001
                                Filed: July 13, 2001
                                    ___________

Before HANSEN, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Ulises G. Pomel pleaded guilty to conspiring to distribute cocaine base, in
violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(iii), and possessing a firearm after
having been convicted of a felony, in violation of 18 U.S.C. § 922(g)(1). At sentencing
the District Court1 granted the government’s motion for a substantial-assistance


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
departure, departing downward from Pomel’s Guidelines imprisonment range by
approximately five years, and sentenced him to concurrent terms of sixteen years and
eight months (200 months) imprisonment and five years supervised release on the drug
charge and ten years (120 months) imprisonment and three years supervised release on
the firearm charge. On appeal, counsel has filed a brief and moved to withdraw
pursuant to Anders v. California, 386 U.S. 738 (1967), challenging only the extent of
the Court’s departure. Although we granted Pomel permission to file a pro se
supplemental brief, he has not done so.

       The extent of the District Court’s departure is unreviewable. See United States
v. Dutcher, 8 F.3d 11, 12 (8th Cir. 1993). Additionally, we have reviewed the record
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous
issues.

      Accordingly, we grant counsel’s motion and affirm.

      A true copy.

             Attest:

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-